Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 11/25/2022, in which:claims 13-14,16 and 20 are amended; claim 15 is cancelled; new claim 21 is added; and the rejections of the claims are traversed. Claims 1-14 and 16-21 are currently pending and an Office Action on the merits follows. 


II. ALLOWABLE SUBJECT MATTER

	Claims 1- 12, 14, and 16-20 are allowable.  Claims 1-12 are allowable because the cited references do not disclose “wherein the adhesive layer contains SiOCH.sub.3CH.sub.3—CH.sub.2—CH.sub.2—SiCH.sub.3OCH.sub.3OCH.sub.3” with all other limitations in claim 1. Claims 14 and 16-20 are allowable because the cited references do not disclose “ the adhesive layer contains vinylsilane and hydrosilane” with all other limitations in claim 14.



III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 20190129553 in view of Jung et al. US 20180375043 and further in view of Nam et al US 20170253770.

Consider claim 13. Oh discloses a display device (see fig 1 9a fig 4 9b display device) comprising: 
a display panel (fig 1 fig 4 20a 20b display panel): 
a digitizer layer (fig 2 layer 120) disposed on one surface of the display panel (see fig 1 and fig 2 digitizer 10a has layer 120 on display 20a ), wherein the digitizer layer (fig 2 layer 120) is 30configured to generate a magnetic field by first electrode patterns and second electrode patterns (see fig 2 fig 3 first and second electrodes 131 132 generate magnetic field [0045] digitizer implemented using electromagnetic resonance) and 29an adhesive layer disposed between the display panel and the digitizer layer (see fig 1 and fig 2 first adhesive layer 111 is between 120 and display panel 20a)

Oh does not disclose and having a storage modulus of 0.2 MPa or less at -20"C.
Jung however discloses and having a storage modulus of 0.2 MPa or less at -20"C [0119] modulus of first adhesive member AM1 may have a value of about 0.2 MPa or less at low temperature -20° C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Oh to include an adhesive having a storage modulus of 0.2 MPa or less at -20"C, as taught by Jung, to reduce or prevent buckling or to prevent a crack from occurring in the member that is in contact with the first adhesive [0120] .
Oh as modified by Jung however do not disclose  wherein the adhesive layer includes a reaction retarder.
Nam however discloses a display device in which  the adhesive layer includes a reaction retarder [0064] the pressure sensitive adhesive film may include triphenylphosphine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Oh to include wherein the adhesive layer includes a reaction retarder, as taught by Nam, to slow oxidation because triphenylphosphine is a known compound that undergoes slow oxidation by air.


Consider claim 21. Oh as modified by Jung and Nam disclose the display device of claim 13, wherein the reaction retarder includes any one of triphenylphosphine, tributylamine, tetramethylethylenediamine, benzotriazole, acetylenediol, a peroxide compound, and maleic acid Nam [0064] the pressure sensitive adhesive film may include triphenylphosphine.
Motivation to combine is similar to motivation of claim 13. 






III. RESPONSE TO ARGUMENTS

Applicant's arguments regarding claim 14 have been fully considered and have been found persuasive. 
The Office has accordingly withdrawn the rejection and allowed claims 14, 16-20.

Applicant's arguments regarding claim 13 have been fully considered but are moot in view of the new grounds of rejection.
Applicant argues (page 8-9) that the cited references do not disclose “where the adhesive layer includes a reaction retarder”.
The Office agrees and has accordingly updated the rejection to address the added limitation (see rejection above). 



IV. CONCLUSION 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 12/3/2022Primary Examiner, Art Unit 2692